                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JIMMY GRIFFIN,

                  Plaintiff,

           v.                                                    Case No. 18-cv-870-JPG

 SHERIFF DOUG MAUE, JASON BUEHLER,
 AUSTIN LESLIE, and PAUL DONALDSON,

                  Defendants.

                                            JUDGMENT

          This matter having come before the Court, the plaintiff having voluntarily dismissed his

claims,

          IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.

DATED: November 26, 2019


                                               MARGARET M. ROBERTIE, Clerk of Court

                                               s/Tina Gray, Deputy Clerk




Approved:        s/ J. Phil Gilbert
                 J. PHIL GILBERT
                 DISTRICT JUDGE
